 

De abrey |

 

  
  
  

rd .
UME) eg

UNITED STATES DISTRICT COURT

FCTRGN @aaiy Eon}
SOUTHERN DISTRICT OF NEW YORK tY FELED

UATE re iTEMAY LOT 13.292
IN RE: ICE LIBOR ANTITRUST vos Hi

LITIGATION C.A.No.: 1:19-cv-00439

 

 

Hon. George B. Daniels

 

 

ORDER

Upon the motion of Elizabeth A. Cassady for leave to withdraw as counsel for
defendants Mitsubishi UFJ Financial Group, Inc., MUFG Bank, Ltd. and MUFG Securities
Americas Inc., IT IS HEREBY ORDERED:

1. The motion is granted.

SO ORDERED.

Dated: Washington, D.C. B Dow
May 6, 2021 A

ORG& B. DANIELS
ITED STATES DISTRICT JUDGE
